         Case 2:17-cv-00558-NBF Document 255 Filed 04/10/19 Page 1 of 1

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WALSH/GRANITE JV,                   )
                                    )
            Plaintiff,              )
                                    )
      v.                            )
                                    )
HDR ENGINEERING, INC.,              )                 Civil Action No. 17-558
                                    )                 Judge Nora Barry Fischer
            Defendant.              )
___________________________________ )
                                    )
HDR ENGINEERING, INC.,              )
                                    )
            Consolidated Plaintiff, )
      v.                            )
                                    )
WALSH/GRANITE JV, et al.,           )
                                    )
            Consolidated Defendants )

                          HEARING ON Telephone Status Conference
                              Before Judge Nora Barry Fischer

Kathleen Olden Barnes, Esq.                           Robert Moore, Esq.
Adam Tuckman, Esq.
Carter Reed, Esq.
Appearing for Walsh/Granite JV                        Appearing for HDR Engineering, Inc.

Hearing Begun:         4/10/19 at 9:30 a.m.           Hearing Adjourned: N/A
Hearing concluded:     4/10/19 at 9:45 a.m.           Court Reporter:    B. Leo
                                                      Law Clerk:         B. Kravetz

The Court held a telephone status conference at which time the following items were discussed
with counsel for the parties. Counsel confirmed the information set forth in their status report
[254] regarding expert discovery, i.e., they expect to complete expert discovery by the Court’s
deadline of July 1, 2019 and are currently in the process of scheduling expert depositions in
Tyson’s Corner, VA to take place in late May and June, 2019. Counsel advised that the parties
are amenable to participating in another mediation, with HDR requesting that it take place at the
conclusion of expert discovery. Given same, the Court ordered that the parties participate in
another mediation by August 15, 2019. As to the pending summary judgment motions, the
Court ordered that any supplemental briefs shall be filed by April 24, 2019 and informed the
parties that oral argument was not necessary given the considerable overlap with the prior
motions practice. Further, the Court’s law clerk will email counsel with a list of courtesy copies
of the parties’ filings which were not received by Chambers.

The parties did not request a copy of today’s transcript and it was not ordered at this time.

An appropriate ADR Order follows.
                                                 1
